Per Curiam.
This action was brought by the plaintiff to recover on a policy of insurance issued by the defendant company to protect the plaintiff’s automobile against damage from fire. The proofs showed clearly that the automobile was destroyed by this company. Notwithstanding this fact, the defendant refused to pay the insurance, and the present suit was thereupon brought, resulting in a verdict in favor of the plaintiff.
The rule to show cause is limited. It provides “that the exceptions taken by the defendant at the trial be reserved.” This eliminates from the matters argued in the briefs the questions of the propriety of the refusal to nonsuit and the propriety of the refusal to direct a verdict for the defendant, and also the question whether it was error for the court to direct k verdict for the plaintiff for such sum as the jury should find would compensate him for the loss, leaving as the only question to he considered by us the alleged excessiveness of the verdict. Our examination of the testimony bearing upon this point satisfies us that the amount of the jury’s award was justified by the proofs.
The rule to show cause will be discharged.